COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.  2-07-185-CR
                                                    
 
 
MICHAEL ALAN CHAFFIN                                                     APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
 
                                              ------------
 
             FROM
THE 235TH DISTRICT COURT OF COOKE COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
A jury convicted Appellant
Michael Alan Chaffin of failing to comply with sex offender registration
requirements and assessed punishment at eight years= confinement and a $5,000 fine. 
The trial court sentenced him accordingly.




Appellant=s court-appointed counsel has filed a motion to withdraw as counsel
and a brief in support of that motion. 
Counsel=s brief and
motion meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no reversible grounds on appeal and referencing any grounds that might
arguably support the appeal.[3]  We afforded Appellant an opportunity to file
a brief on his own behalf; he did not do so.
In our duties as a reviewing
court, we must conduct an independent evaluation of the record to determine
whether counsel is correct in determining that the appeal is frivolous.[4]  Only then may we grant counsel=s motion to withdraw.[5]




We have carefully reviewed
the record and counsel=s
brief.  We agree that the appeal is
wholly frivolous and without merit.  We
find nothing in the record that might arguably support the appeal.[6]  We therefore grant the motion to withdraw
filed by Appellant=s counsel
and affirm the trial court=s judgment.
PER CURIAM
PANEL F:    GARDNER, WALKER, AND
MCCOY, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: 
June 12, 2008




[1]See Tex. R. App. P. 47.4.


[2]386
U.S. 738, 87 S. Ct. 1396 (1967). 


[3]See
Mays v. State, 904 S.W.2d 920, 922B23
(Tex. App.CFort
Worth 1995, no pet.). 


[4]See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays,
904 S.W.2d at 923.  


[5]See
Penson v. Ohio, 488 U.S. 75, 83B84,
109 S. Ct. 346, 351B52
(1988).


[6]See
Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.
2005).